

Exhibit 10.1


ADVISOR AGREEMENT
 
THIS ADVISOR AGREEMENT (this “Agreement”) is made by Motorsport.com, Inc., a
Florida corporation (“Motorsport”), and Emerson Fittipaldi (the “Advisor”), and
is effective as of July 19, 2011 (the “Effective Date”).


RECITALS


WHEREAS, Motorsport has developed and continues to operate a video serving
website (www.motorsport.com, the “Website”) for motorsport enthusiasts; and
 
WHEREAS, Advisor’s name and likeness, by virtue of his ability and motorsport
related experience, has acquired a stature important to establishing the
credibility in the motorsport sector and media; and
 
WHEREAS, Advisor was represented by Mr. Daniel Goodstadt (“Goodstadt”) in the
negotiation of this Agreement and acknowledging that Motorsport is entering into
a similar agreement with Goodstadt; and
 
WHEREAS, Motorsport is desirous to enter into an agreement with Advisor to
leverage his expertise and relationships, as well as to acquire a non-exclusive
license for the Term to utilize Advisor’s name in connection with the marketing
and promotion of the Website and Advisor is willing to grant a non-exclusive
license.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, it is agreed as follows:
 
Section 1.    Engagement of Services
 
Motorsport has requested Advisor and Advisor has agreed to consult with
Motorsport on a non-exclusive basis.  Advisor shall use reasonable efforts to
attend meetings as requested from time-to-time by Motorsport’s CEO and to render
advice on issues discussed at such meetings.
 
The manager of Motorsport, who is signing this Agreement on behalf of
Motorsport, shall appoint Advisor as Chairman of Motorsport’s Advisory Board.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to Advisor’s ability to attend without conflicting with his professional
obligations, Advisor will participate with Motorsport in the following ways
(collectively, the “Services”):
 
 
·
Director of Motorsport’s parent company Net Element, Inc.  Advisor will be
elected to the Board of Directors within 60 days of the Effective Date of Net
Element and will be elected each year while this Agreement is in
effect.  Advisor will be expected to attend regularly scheduled and special
board meetings (either in person or, when necessary, by telephone) and
participate to lend his business expertise to the promotion of the business of
Net Element (Motorsport’s parent company).

 
 
·
Motorsport relaunch. Advisor will strategize on the relaunch of a new Website,
including media tour, appearances/presentations, etc. at times and on dates
approved by Advisor.*

 
 
·
Advisor will serve as the “face of Motorsport,” granting use of his name and
likeness to Motorsport for use on the Website to promote Motorsport in the media
through media interviews and special appearances, including motorsport events,
subject to Advisor’s prior written approval in each instance (any such approval
not to be unreasonably withheld or delayed). Motorsport will provide Advisor 30
days advance notice of appearances when possible.

 
 
·
Advisor will brainstorm creative ideas, including contests, promotions and
tie-ins to industry events and major motorsport events that advance the
awareness of Motorsport. Advisor shall appear in one or more videos or video
blogs on Motorsport. Advisor will endeavor in good faith to make media
appearances related to Motorsport activities.*

 
 
·
Advisor may participate as his professional schedule permits, in the Website,
including without limitation contests, blogs, video blogs, commentary, etc.*

 
 
·
Advisor will be the Chairman of the Board and the Chairman of the Board of
Advisors of Motorsport while this Agreement is in effect and assist in the
planning or and will attend Board of Advisors’ Meeting, and oversee and conduct
the affairs of Motorsport.

 
 
·
While this Agreement is in effect, Motorsport shall provide experienced
marketing and technical support to maintain a high quality website.

 
 
2

--------------------------------------------------------------------------------

 
 
 
·
Logo.  Advisor will wear the Motorsport logo whenever reasonable on sports
apparel (provided by Motorsport.com), driving suits, etc.

 
 
·
Social Media.  Advisor will appoint Motorsport as to manage all of his social
media accountings, including without limitation, Facebook and Twitter accounts,
in conjunction with and working closely with Advisor’s managers/advisors
Fernando Paiva and Daniel Goodstadt.

 
 
·
Motorsport Team.  Advisor will meet at least once per week for a reasonable
amount of time with one or more of the members of the Motorsport team, taking
into account Advisors other obligation and schedule.*

 
*      Indicates responsibilities that Advisor may assign to one or more of his
personal support team.
 
Section 2.    Grant of Right to Use Likeness
 
While this Agreement is in effect, Advisor grants to Motorsport the right to use
his name, nickname, initials, autograph, facsimile signature, photograph,
likeness, and/or endorsement (each a “Likeness”) in promotion of Motorsport, the
Website, and Motorsport’s events (the “License”) specifically as Advisor
approves, which approval shall not be unreasonably withheld.  Advisor shall
approve all images of Advisor for Motorsport’s use and shall have the right to
approve all press releases, biographies or other personal information used by
Motorsport which approval shall not be unreasonably withheld. This conditional
license shall terminate concurrently with Advisor’s services for
Motorsport.  Motorsport shall submit all requests for approval of use of a
Likeness to the Advisor with sufficient specificity for the Advisor to
understand the requested use.  If the Advisor does not object to any proposed
use of a Likeness within 24 hours of a particular request, such request shall be
deemed to have been approved; provided, however, that any requests to withdraw
approval of a particular use or Likeness shall be discussed between the parties
and deference to Advisor’s reasonable desires shall be extended whenever
possible.
 
 
3

--------------------------------------------------------------------------------

 


Section 3.    Term and Termination
 
This Agreement shall be effective until terminated pursuant to the terms
herein.  Either Party may terminate this Agreement with or without cause by
providing the other Party thirty (30) days prior, written notice. If either
party terminates this Agreement, the Retainer (as defined in Section 4 herein)
will be treated as follows: (i) if termination occurs by Motorsport without
Cause, Advisor shall be entitled to retain the Retainer; (ii) if termination
occurs by Advisor, Advisor shall forfeit a portion of the Retainer,
proportionate with the number of months of the Term remaining subtracted by
thirty-six (36) months.  For example, if Advisor terminates the consultancy
after 24 months, he will forfeit (36-24=12) divided by (36) = one-third of the
Retainer. For purposes of this Section 3, “Cause” shall mean Advisor’s material
failure to provide the Services set forth in Section 1 above or Advisor’s
involvement in activities that could reasonably be deemed to cause material
damage to Motorsport’s business reputation or Advisor’s involvement in the
business and/or operations of a direct, online competitor of Motorsport.
 
Section 4.    Compensation
 
In consideration of the Services and the grant of the License, Motorsport shall
pay (or cause its parent company Net Element, Inc. to pay in the case of stock)
Advisor as follows: (i) five million (5,000,000) shares of Net Element, Inc.
common stock (the “Retainer”); (ii) a commission in an amount up to 20% (as a
finder’s fee) on all advertising or sponsorship opportunities brought to
Motorsport.com; and (iii) a revenue share of up to 50% of the revenue generated
directly from Advisor’s social media activities, including Twitter and Facebook.
In addition, the Motorsport may pay the Advisor a bonus of two tranches of
500,000 shares of Net Element based on the Advisor’s success in promoting
Motorsport.com through his social networking activities in the sole discretion
of the Board of Directors of Net Element. In addition, Motorsport will pay for
Advisor’s reasonable travel expenses incurred while traveling exclusively for
Motorsport business, including first class travel arrangements for Advisor and
his spouse. Motorsport will reimburse Advisor, in addition, for all reasonable
and documented expenses he incurs in rendering the Services. The Retainer shall
be delivered to Advisor promptly following the execution and delivery of this
Agreement.
 
Section 5.    Confidentiality
 
5.1  Confidential Information.  As used in this Agreement, “Confidential
Information” means all nonpublic information disclosed by or relating to
Motorsport or Advisor that is designated as confidential or that, given the
nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation, (i) all nonpublic information relating to
Motorsport’s technology, customers, business plans, finances and other business
affairs, (ii) all third-party information that Motorsport specifically
identifies to Advisor as being confidential, and (iii) with respect to Advisor,
all information about his private life, family, financial and professional
details not publicly available.  Confidential Information may be contained in
tangible materials, such as drawings, data, specifications, reports and computer
programs.
 
 
4

--------------------------------------------------------------------------------

 
 
5.2  Exclusions.  “Confidential Information” does not include any information
that (i) is or becomes publicly available without breach of this Agreement, (ii)
can be shown by documentation to have been known to Advisor at the time of its
receipt from Motorsport or Advisor, respectively, (iii) is received from a third
party who did not acquire or disclose such information by a wrongful or tortious
act, or (iv) can be shown by documentation to have been independently developed
by Advisor without reference to any Confidential Information.
 
5.3  Use of Confidential Information.
 
(a)             Advisor may use Confidential Information only pursuant to his
relationship with Motorsport. Motorsport cannot use confidential information
about Advisor at all.  Except as expressly provided in this Agreement, Advisor
will not disclose Confidential Information to anyone without Motorsport’s prior
written consent. Advisor will take all reasonable measures to avoid disclosure,
dissemination or unauthorized use of Confidential Information, including, at a
minimum, those measures it takes to protect his own confidential information of
a similar nature.
 
(b)             Motorsport may use Confidential Information only in pursuance of
its relationship with Advisor. Except as expressly provided in this Agreement,
Motorsport will not disclose Confidential Information to anyone without
Advisor’s prior written consent. Motorsport will take all reasonable measures to
avoid disclosure, dissemination or unauthorized use of Confidential Information,
including, at a minimum, those measures it takes to protect its own confidential
information of a similar nature. Motorsport will segregate Confidential
Information from the confidential materials of third parties to prevent
commingling.
 
Section 6.    Non-Competition
 
While Motorsport understands that Advisor is involved in many different aspects
of the motorsport industry and that his services for Motorsport are not
exclusive, Advisor agrees to advise Motorsport of any role he undertakes while
this Agreement is in effect with a private, online motorsport news or community
portal that competes with Motorsport in any fashion.  In Motorsport’s
discretion, Motorsport may terminate Advisor’s participation in the Advisory
Board if it deems that Advisor’s participation creates an unacceptable conflict
of interest.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 7.    Intellectual Property
 
While this Agreement is in effect, all discoveries and works, including without
limitation, ideas, recommendations, additions, suggestions, rewrites, or other
contributions, made or conceived for Motorsport by Advisor as part of his
Services shall be the sole and exclusive property of Motorsport or shall be
deemed work made for hire and all right, title and interest in such Work shall
inure to the benefit of Motorsport. Advisor shall assist Motorsport in obtaining
or maintaining for itself at Motorsport’s expense United States and foreign
copyrights protection or other protection of any and all such Works, and
promptly execute, whether while this Agreement is in effect or thereafter, all
applications or other endorsements necessary or appropriate to maintain patents
and other rights for Motorsport and to protect its title thereto.
 
Section 8.    Indemnification
 
If Advisor is made a party or threatened to be made a party to any action, suit
or proceeding (an “Action”), by reason of the fact that Advisor is involved with
Motorsport, Advisor shall be defended, indemnified and held harmless by
Motorsport to the fullest extent permitted by law, as the same exists or may
hereafter be amended, against all liability, damages, losses, judgments,
liabilities, fines, settlements, and costs, attorneys’ fees and any expenses of
defending himself with counsel of his choice or establishing a right to
indemnification under this Agreement (“Expenses”) incurred by Advisor in
connection therewith, and such indemnification shall continue after Advisor has
ceased to be Advisor to Motorsport, and shall inure to the benefit of his heirs,
executors and administrators; provided, however, that Advisor shall not be so
indemnified for any Action which is finally adjudicated to have arisen out of
his willful misconduct, bad faith, gross negligence or reckless disregard of
duty.
 
Section 9.    Independent Contractor
 
Advisor is an independent contractor in the performance of the Services. This
Agreement shall not be interpreted as creating an association, joint venture, or
partnership relationship between the parties or as imposing any employment, or
partnership obligation, or liability on any party. Advisor shall not be entitled
to, and shall not attempt to, create or assume any obligation, express or
implied, on behalf of Motorsport. Motorsport shall have no obligation to
withhold or pay income tax, workers’ compensation, pension, deferred
compensation, welfare, insurance, and other employee taxes on behalf of Advisor.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 10.    General Provisions
 
10.1.  Governing Law. The laws of the State of Florida, without regards to
choice of law provisions, shall govern this Agreement.
 
10.2   Entire Agreement.  This Agreement sets forth the entire understanding and
agreement of the parties as to the subject matter of this Agreement. It may be
changed only by written amendment signed by the parties.
 
10.3   Prevailing Party.  In the event either of the parties to this Agreement
commences any action or proceeding arising out of, or relating in any way to,
this Agreement, the prevailing party shall be entitled to recover, in addition
to any other relief awarded to such party, his, her or its costs, expenses and
reasonable attorneys’ fees.
 
10.4   Assignability. Neither party may assign this Agreement or the rights and
obligations thereunder to any third party without the prior express written
approval of the other party which shall not be unreasonably withheld.
 
10.5   Agreement Binding On Successors. The provisions of the Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto, their heirs,
administrators, successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the day and year first above written.


MOTORSPORT.COM, INC.
 
ADVISOR
         
By:
/s/ Mike Zoi
 
 /s/ Emerson Fittipaldi
Name: 
Mike Zoi
 
Name:
Emerson Fittipaldi
Title:
President
     



NET ELEMENT, INC., acknowledging Net Element’s responsibility to issue the
shares to Advisor.


By:
/s/ Dmitry Kozko
Name: 
Dmitry Kozko
Title:
VP

 
 
7

--------------------------------------------------------------------------------

 